Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00334-CV

                                   Paulette BARIBEAU,
                                         Appellant

                                             v.

                          HILL COUNTRY PARTNERS, L.P.,
                                    Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-08378
                       Honorable Michael E. Mery, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellant pay appellee’s costs of this appeal.

      SIGNED July 10, 2019.


                                              _____________________________
                                              Patricia O. Alvarez, Justice